Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim Rejection Withdrawal
Applicant’s interpretation and annotation of FIG. 1E-3 is acknowledged. Thus, the rejections of Claims 1 and 33-41 under 112(a) are withdrawn.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 22, 24 and 46-47 rejected under 35 U.S.C. 103 as being unpatentable over Yeh (U.S. Patent Pub. No. 2017/0221788) of record, in view of Higgins (U.S. Patent Pub. No. 2014/0077349) of record, in view of Choi (U.S. Patent Pub. No. 2013/0175706), in view of Miyaiyi (U.S. Patent Pub. No. 2017/0345736) of record.	
Regarding Claim 21
	FIG. 1 of Yeh discloses a method for forming a chip package structure, comprising: providing a first chip (104) over a redistribution structure (102); providing a molding layer (112) over the redistribution structure and surrounding the first chip; forming a first recess (124) on the molding layer, wherein a distance between a bottom surface of the first recess and a top surface of the first chip is less than a distance between a top surface of the redistribution structure and the top surface of the first chip in a normal direction that is perpendicular to the top surface of the first chip; providing a heat dissipation layer (118) over the first chip and the molding layer and in the first recess, wherein a bottom surface of the first chip is lower than a bottom surface of the first 8recess, an extending portion of the heat dissipation layer is formed in the first recess, the extending portion forms from a first surface of the heat dissipation layer, and the first surface is in direct contact with the first chip; and forming a cap layer (120) over the heat dissipation layer, wherein the cap layer is spaced apart from the extending portion of the heat dissipation layer.
	Yeh fails to disclose providing a second chip and a third chip over a redistribution structure; “forming an underfill layer between the first chip and the redistribution layer”; a bottom surface of the underfill layer and the top surface of the redistribution structure are coplanar; “performing a planarization process on the molding layer to expose a top surface of the first chip”; “the underfill layer is surrounded by the molding layer during the planarization process”; “after performing the planarization process, forming a first recess in the first region of the molding layer and between the first chip and the second chip”; “a distance between a bottom surface of the first recess and a top surface of the first chip is less than a distance between a bottom surface of the underfill layer and the top surface of the first chip in a normal direction that is perpendicular to the top surface of the first chip, a virtual plane passes the bottom surface of the first recess, and the top surface of the first chip and the bottom surface of the underfill layer are at different sides of the virtual plane; cutting the redistribution structure and the second region of the molding layer through a cutting line between the second chip and the third chip to form an edge sidewall, wherein the cutting line is spaced apart from the first recess; after cutting the redistribution structure and the second region of the molding layer through the cutting line, forming a heat dissipation layer having a lateral portion over the first chip, the second chip, and the molding layer and an extending portion in the first recess, wherein a bottom surface of the first chip is lower than a bottom surface of the extending portion, a bottom surface of the lateral portion is in direct contact with the top surface of the first chip and the top surface of the second chip; and forming a cap layer over the heat dissipation layer, wherein the cap layer is spaced apart from the extending portion of the heat dissipation layer”.
FIG. 10 of Higgins discloses a similar method for forming a chip package structure, comprising providing a first chip, a second chip and a third chip (215) over a redistribution structure forming an underfill layer (216) between the first chip and the redistribution layer (218); wherein a distance between a bottom surface of the first recess (recess in 219) and a top surface of the first chip is less than a distance between a bottom surface of the underfill layer and the top surface of the first chip in a normal direction that is perpendicular to the top surface of the first chip, a virtual plane passes the bottom surface of the first recess, and the top surface of the first chip and the bottom surface of the underfill layer are at different sides of the virtual plane; forming a first recess in the first region of the molding layer (212) and between the first chip and the second chip; cutting the redistribution structure and the second region of the molding layer through a cutting line between the second chip and the third chip to form an edge sidewall, wherein the cutting line is spaced apart from the first recess; forming a heat dissipation layer (209) having a lateral portion over the first chip, the second chip, and the molding layer and an extending portion in the first recess, wherein a bottom surface of the first chip is lower than a bottom surface of the extending portion, a bottom surface of the lateral portion is in direct contact with the top surface of the first chip and the top surface of the second chip.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Yeh, as taught by Higgins. The ordinary artisan would have been motivated to modify Yeh in the above manner for the purpose of improving IC chip package (Para. 5 of Higgins).
	Yeh as modified by Higgins fails to disclose “performing a planarization process on the molding layer to expose a top surface of the first chip”; “the underfill layer is surrounded by the molding layer during the planarization process”; and forming a heat dissipation layer “after cutting the redistribution structure and the second region of the molding layer through the cutting line”.
FIG. 2 of Choi discloses a similar method for forming a chip package structure, comprising providing a first chip and a second chip over a redistribution structure (220); forming an underfill layer (262) between the first chip and the redistribution layer; the underfill layer is surrounded by the molding layer (264) during the planarization process.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Yeh, as taught by Choi. The ordinary artisan would have been motivated to modify Yeh in the above manner for the purpose of providing a semiconductor package with high speed and high density (Para. 6 of Choi).
	Yeh as modified by Higgins and Choi fails to disclose forming a heat dissipation layer “after cutting the redistribution structure and the second region of the molding layer through the cutting line”.
Miyaiyi discloses a similar method for forming a chip package structure, comprising forming a heat dissipation layer (60, FIG. 7) after cutting the redistribution structure and the second region of the molding layer through the cutting line (FIG. 6).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Yeh, as taught by Miyaiyi, Miyaiyi. The ordinary artisan would have been motivated to modify Yeh in the above manner for the purpose of improving heat radiation efficiency (Para. 88 of Miyaiyi).

Regarding Claim 22
	Yeh discloses a first thermal conductivity coefficient of the heat dissipation layer [0034] is greater than a second thermal conductivity coefficient of the molding layer.

Regarding Claim 24
	FIG. 10 of Higgins discloses forming a second recess in the first region of the molding layer and aligned with the first recess in a first direction.

Regarding Claim 46
	FIG. 3 of Higgins discloses the cutting line passes through the second recess [0023].
	
Regarding Claim 47
	FIG. 3 of Higgins discloses cutting the redistribution structure and the second region of the molding layer through another cutting line passing through the first recess and perpendicular to the cutting line [0023].

Claim 45 rejected under 35 U.S.C. 103 as being unpatentable over Yeh, Higgins, Choi and Miyaiyi, in view of Zhang (CN 104810356, Machine-translated English version provided) of record.	
Regarding Claim 45
	Yeh as modified by Higgins, Choi and Miyaiyi discloses Claim 21.
	Yeh as modified by Higgins, Choi and Miyaiyi fails to disclose “the heat dissipation layer is made of graphene”.
Zhang discloses a similar method for forming a chip package structure, wherein the heat dissipation layer is made of graphene (Example 7).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the method of Yeh, as taught by Zhang. The ordinary artisan would have been motivated to modify Yeh in the above manner for the purpose of improving heat dissipation.

Allowable Subject Matter
Claims 1, 10 and 33-44 are allowed.

Response to Arguments
Applicant’s arguments with respect to Claims 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-273-8300.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892